Citation Nr: 0010153	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for nerve damage to the 
left shoulder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to an increased (compensable) rating for a 
service-connected scar on the left shoulder.  

6.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran's active military service extended from October 
1961 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied an 
increased (compensable) rating for the veteran's left 
shoulder scar.  That rating decision also denied service 
connection for the other disorders claimed by the veteran.  
Subsequently, the RO denied entitlement to a total rating on 
the basis of individual unemployability.  

The case was previously before the Board in June 1997, when 
it was remanded for post-traumatic stress disorder (PTSD) 
stressor information and verification, as well as examination 
of the veteran.  Some of the requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

The issues of entitlement to service connection for PTSD and 
entitlement to a total rating for compensation on the basis 
of individual unemployability will be the subjects of a 
remand at the end of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for nerve damage to the left shoulder, a left knee 
disorder, and a left leg disorder, as well as for an 
increased (compensable) rating for a service-connected scar 
on the left shoulder.  

2.  The service-connected scar on the left shoulder is not 
poorly nourished or ulcerated; it is not tender and painful 
on objective demonstration; and it does not affect shoulder 
function.  

3.  There is no evidence to connect a current left shoulder 
disorder to disease or injury in service.  

4.  There is no evidence to connect a current left knee 
disorder to disease or injury in service.  

5.  Beside the early arthritis of the left knee, there is no 
evidence the veteran has any other current left leg 
disability.  

6.  There is no evidence to connect a current left leg 
disorder to disease or injury in service.  

7.  There is evidence of a stressful event during service.  

8.  There is a diagnosis of PTSD.  

9.  A physician has connected the event in service to the 
diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-
connected scar on the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31 and Codes 7803, 7804, 7805 (1999).  

2.  The claim of service connection for nerve damage to the 
left shoulder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The claim of service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  The claim of service connection for a left leg disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased (Compensable) Rating for a Scar on the Left 
Shoulder

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  A 3 inch scar on the left shoulder was 
noted on separation examination in October 1964.  The service 
medical records do not provide information as to how it was 
incurred or a further description.  Reports of VA 
hospitalization and treatment, in 1977, do not show the scar 
to be symptomatic.  A June 1977 rating decision granted 
service connection for the left shoulder scar with a non-
compensable or zero percent rating.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Superficial scars will be rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration or tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Codes 7803, 7804 (1999).  Where these criteria are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(1999).  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In December 1994, a private chiropractor, Michael Upton, 
D.C., reported examining the veteran's shoulder for complaint 
of left arm pain.  There was no mention of the scar being 
symptomatic or contributing to left shoulder disability.  

In January 1995, the veteran came to a VA clinic with 
complaints of shoulder pain.  The examiner found a well 
healed scar and over exaggeration of discomfort to touch.  
The assessment was probable bursitis of the left shoulder.  
In December 1995, there was a report of pain on palpation of 
the acromioclavicular area.  No pain or other symptomatology 
was associated with the scar.  

The report of the December 1998 VA examination discloses that 
a physician examined the veteran and found an transverse scar 
on the left anterior shoulder, measuring 5 centimeters in 
length by approximately 0.5 centimeters in width.  The doctor 
described the scar as soft and non-tender.  There was no 
evidence of underlying tissue loss.  The diagnosis was a 
cosmetically acceptable scar in the left anterior shoulder 
with normal range of motion.  

While the veteran can assert that his service-connected left 
shoulder scar warrants a higher rating, the trained medical 
personnel who have examined him are in a better position to 
assess the impairment and to determine if the criteria for a 
compensable rating are present.  In this case, the medical 
examiners have all found the scar to be well healed.  There 
is no evidence that the scar is poorly nourished, with 
repeated ulceration as required for a 10 percent rating under 
38 C.F.R. Part 4, Code 7803 (1999).  

Further, while the veteran has complained of pain in the 
shoulder, none of the examiners has found that the scar 
itself is tender and painful on objective demonstration, as 
required for a 10 percent rating under 38 C.F.R. Part 4, Code 
7804 (1999).  

Additionally, there is no evidence from a competent source, 
such as a trained medical professional, that the scar itself 
limits shoulder function.  So a rating under 38 C.F.R. 
Part 4, Code 7805 (1999) is not warranted.  

As discussed above, the evidence form the trained medical 
professionals is more persuasive than the veteran's 
complaints.  The preponderance of the evidence establishes 
that there are no manifestations which approximate any 
applicable criteria for a compensable rating for the left 
shoulder scar.  Consequently, a non-compensable rating must 
be assigned.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.31 (1999).  

Extraschedular Rating

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Threshold Requirements for Well Grounded Claims for Service 
Connection

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  The Court has held that the manual can not 
authorize the development of a claim which is not well 
grounded.  See Morton v. West, 12 Vet. App. 477 (1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran has variously reported combat experiences.  The 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not provide 
assistance in establishing that there is a connection between 
a claimed disability and disease or injury in service.  
Medical evidence is required.  Cf. Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc), appeal docketed (Fed. Cir.): Arms v. 
West 12, Vet. App. 188 (1999).  

A claim which is not well grounded has no evidence on a 
critical element which must be established to support the 
claim.  As there is no evidence to support the claim, there 
is no positive evidence to be weighed, the evidence can not 
be in relative balance, and there is no doubt to resolve in 
the claimant's favor.  That is, if the claim is not well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991), there is no 
evidence to be weighed under 38 U.S.C.A. § 5107(b) (West 
1991).  Consequently, the preponderance of evidence analysis 
under 38 U.S.C.A. § 5107(b) (West 1991) is inapplicable if 
the claim is not well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The rating decisions, statement of the case and supplemental 
statement of the case adequately informed the veteran of the 
lack of evidence to support his claims in accordance with 38 
U.S.C. 5103 (West 1999); 38 C.F.R. § 3.103 (1999).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service Connection for Nerve Damage to the Left Shoulder

At his April 1978 RO hearing, the veteran testified that 
there was a fire aboard his aircraft carrier and he ran out 
when the alarm went off.  There was smoke coming out of vents 
and he ran into the tail of an aircraft, injuring his 
shoulder.  The report of the November 1978 VA examination 
shows the veteran stated that he struck his left shoulder 
against an aircraft wing in 1963 while running, with a 
resultant laceration.  He reported a scar since that time.  
The diagnosis was scar on left shoulder.  The doctor reported 
the veteran's musculoskeletal system was normal.  

In December 1994, a private chiropractor, Michael Upton, 
D.C., reported examining the veteran's shoulder for 
complaints of left arm pain.  The doctor stated that it was 
difficult to come up with a definitive diagnosis.  Further 
tests were recommended.  The doctor recorded the veteran's 
statement as to his shoulder injury in service.  The 
chiropractor did not render a diagnosis or connect a current 
disability to the injury in service.  

In January 1995, the veteran came to a VA clinic with 
complaints of shoulder pain.  The examiner found a well 
healed scar and over exaggeration of discomfort to touch.  
The assessment was probable bursitis of the left shoulder.  
X-rays revealed hypertrophic change and soft tissue 
calcification in the acromioclavicular joint.  

In December 1995, a VA clinical record noted a report of pain 
on elevation of the left shoulder and on palpation of the 
acromioclavicular area.  There was mild crepitus.  It was 
noted that X-rays had shown degenerative joint disease in the 
left acromioclavicular joint.  There was no comment as to 
etiology.  

The report of the December 1998 VA examination discloses that 
a physician examined the veteran and found a normal range of 
motion.  There was transverse scar on the left anterior 
shoulder, measuring 5 centimeters in length by approximately 
0.5 centimeters in width.  The doctor described the scar as 
soft and non-tender.  There was no evidence of underlying 
tissue loss.  New X-rays were taken and a physician 
interpreted the X-rays of the left shoulder as negative.  The 
examination concluded with a diagnosis was a cosmetically 
acceptable scar in the left anterior shoulder with normal 
range of motion.  There was no diagnosis of an underlying 
left shoulder disorder.  

The veteran is considered competent to report what he 
experienced.  His report of a shoulder injury in service 
provides evidence of injury in service.  While the most 
recent X-ray was interpreted as negative, the January 1995 
X-rays were interpreted as disclosing hypertrophic change and 
soft tissue calcification in the acromioclavicular joint.  
This provides evidence of current disability.  

A well grounded claim also requires evidence of a connection 
between the current disability and the injury in service.  
While examiners have recorded the history provided by the 
veteran, that does not mean that they have connected the 
injury in service to the current disability.  Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Robinette 
(as to determination of well groundedness) and Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (as to determination of 
whether evidence is "new and material" for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  

Here, review of the record does not disclose any opinion from 
a physician or other trained medical professional which 
connects a current shoulder disability to the injury in 
service.  

The service medical records are silent as to the shoulder 
injury and, other than the scar, do not show any chronic 
shoulder disability in service.  38 C.F.R. § 3.303(b) (1999).  

The veteran has reported having shoulder symptoms since 
injuring it during service, but no doctor or other medical 
professional has linked the reported continuity to the 
current disability.  38 C.F.R. § 3.303(b) (1999); see Savage, 
497.  

There is no evidence from a competent source that arthritis 
was manifested, to a degree of 10 percent or more, in the 
left shoulder during the year after the veteran left service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

With consideration of the applicable statute law, case law, 
and regulations, the evidence here does not provide competent 
evidence to connect a current left shoulder disorder to the 
injury in service.  The veteran's assertion that there is a 
connection is not competent evidence.  Grottveit, 5 Vet. App. 
at 93.  Because there is no evidence of a connection, the 
claim of service connection for nerve damage to the left 
shoulder is not well grounded and must be denied.  
38 U.S.C.A. § 5107 (West 1991).  



Service Connection for a Left Knee Disorder and a Left Leg 
Disorder

On the December 1998 VA examination, the veteran reported 
that when he ran into the aircraft, striking his shoulder, in 
service, he fell to his knees.  Here again, the veteran is 
considered competent to report what he experienced.  His 
statement provides evidence of injury in service.  

December 1998 X-rays disclosed very early arthritis of the 
patellofemoral junction of the left knee and possibly of the 
joint itself.  There were similar findings in the right knee.  
The diagnosis was osteoarthritis of the knees, bilaterally.  
This provides evidence of current knee disability.  

Review of the record does not disclose any left leg diagnosis 
from a competent medical professional.  As there is no 
competent evidence of a current disability, the left leg 
claim is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The veteran stated that due to the injury, he experienced 
periodic pain in both knees and the distal leg.  The pain was 
said to be worse in cold, damp weather.  As discussed above, 
as a lay witness, the veteran does not have the training and 
experience to render an opinion on a medical question such as 
etiology.  Competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  In this case, there is no 
evidence from a trained medical professional which connects a 
current left knee or leg disability to disease or injury 
during service.  

The service medical records are silent as to the a left lower 
extremity injury and do not show any chronic left knee or 
left leg disability in service.  38 C.F.R. § 3.303(b) (1999).  

No doctor or other medical professional has linked continuing 
left knee or left leg symptoms, beginning in service, to a 
current disability.  38 C.F.R. § 3.303(b) (1999); see Savage, 
497.  

There is no evidence from a competent source that arthritis 
was manifested, to a degree of 10 percent or more, in the 
left knee or left leg during the year after the veteran left 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

With consideration of the applicable statute law, case law, 
and regulations, the evidence here does not provide competent 
evidence to connect a current left knee or left leg disorder 
to the injury in service.  The veteran's assertion that there 
is a connection is not competent evidence.  Grottveit, 5 Vet. 
App. at 93.  Because there is no evidence of a connection, 
the claims of service connection for left knee and left leg 
disorders are not well grounded and must be denied.  
38 U.S.C.A. § 5107 (West 1991).  

PTSD

The veteran has described a shipboard fire and injury.  This 
is evidence of injury in service.  William C. Winters, M.D., 
a private psychiatrist, has submitted diagnoses of PTSD.  
This is competent evidence of a current disability.  Further, 
Dr. Williams links the diagnosis of PTSD to the experiences 
in service.  This is competent evidence of a connection.  
Since there is some evidence on all three points required for 
a well grounded claim, the claim is well grounded.  
38 U.S.C.A. § 5107(a) (1999).  


ORDER

An increased (compensable) rating for a service-connected 
scar on the left shoulder is denied.  

Service connection for nerve damage to the left shoulder is 
denied.

Service connection for a left knee disorder is denied.  

Service connection for a left leg disorder is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In Cohen, 10 Vet. App., at 148, the Court noted that the 
United States Army and Joint Services Environmental Support 
Group (ESG) [now the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)] had requested additional details 
in order to verify the claimed stressors.  The Court held 
that because the RO in that case did not notify the veteran 
that additional details had been requested, VA had breached 
its duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist 
the veteran in the development of his claim.  Here, USASCRUR 
informed the RO that in order to conduct deck log research 
into the incidents mentioned by the veteran, he must provide 
more specific dates.  However, it does not appear that the RO 
asked the veteran for the additional information.  Therefore, 
while the Board regrets the further delay, to comply with the 
ruling of the Court in Cohen, the case must be Remanded to 
the RO to obtain additional stressor details and forward them 
to USASCRUR.  

To comply with the decision of the Court in Cohen VA 
issued a final rule, effective March 7, 1997, the date of 
the Cohen decision, to amending 38 C.F.R. § 3.304(f) to 
read as follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (1999).  

Action on the claim for a total rating for compensation on 
the basis of individual unemployability must be deferred 
pending this development.  

The issues of entitlement to service connection for PTSD and 
entitlement to a total rating for compensation on the basis 
of individual unemployability are REMANDED to the RO for the 
following:

The RO should forward a copy of the June 
10, 1998 letter from USASCRUR to the 
veteran and ask him to provided the 
additional information requested in the 
letter to the RO.  The RO should forward 
the information to USASCRUR with a 
request for another attempt to verify 
stressors.  The veteran should be 
notified of the response.  If USASCRUR 
requests additional information, the 
veteran should be notified and given an 
opportunity to provide the requested 
information.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals





 



- 17 -




- 1 -


